Motion for reargument granted and, upon reargument, unpublished order entered May 30, 1997, and decision filed May 30, 1997 are vacated and said order is to provide as follows: Motion to dismiss appeal denied with leave to renew upon oral argument of the appeal and appellant is directed to file and serve its stipulated or settled record and briefs on or before October 10, 1997, and, if so filed and served, the appeal is to be added to the calendar for the term of Court commencing January 7, 1998. Present—Pine, *981J. P., Lawton, Callahan, Doerr and Balio, JJ. (Filed Sept. 10, 1997.)